FILED
                                                                    IN THE OFFICE OF THE
                                                                 CLERK OF SUPREME COURT
                                                                     NOVEMBER 26, 2021
                                                                  STATE OF NORTH DAKOTA




                     IN THE SUPREME COURT
                     STATE OF NORTH DAKOTA

                                2021 ND 207

In the Matter of the Guardianship and Conservatorship of T.G.P.C., an
incapacitated person


J.P.C.,                                                           Petitioner
      v.
Guardian and Protective Services, Inc.,
successor guardian and conservator;                             Respondent
      and
T.G.P.C., ward,                                    Respondent and Appellee
      and
T.P.C. and L.P.C.,                         Interested Parties and Appellants

                               No. 20210121

Appeal from the District Court of Burleigh County, South Central Judicial
District, the Honorable Bruce A. Romanick, Judge.

AFFIRMED.

Per Curiam.

Theresa L. Kellington, Bismarck, ND, for interested parties and appellants;
submitted on brief.

Jesse Walstad, Bismarck, ND, for respondent and appellee.
            Guardianship and Conservatorship of T.G.P.C.
                           No. 20210121

Per Curiam.

[¶1] T.P.C. and L.P.C. appeal from the “Findings of Fact and Order
Reappointing Guardian and Conservatorship and Continuing Guardianship
Following Review and Denying Petitioners Request in Full.” They argue the
district court abused its discretion in denying their motion to remove Guardian
and Protective Services, Inc. (“GaPS”) as guardian and conservator.
Additionally, they argue the court abused its discretion by not appointing them
as co-guardians and co-conservators because they had statutory priority. We
conclude the court did not abuse its discretion in denying the motion and
reappointing GaPS. We summarily affirm under N.D.R.App.P. 35.1(a)(4).

[¶2] Jon J. Jensen, C.J.
     Gerald W. VandeWalle
     Lisa Fair McEvers
     Jerod E. Tufte
     Carol Ronning Kapsner, S.J.

[¶3] The Honorable Carol Ronning Kapsner, S.J., sitting in place of Crothers,
J., disqualified.




                                      1